IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                        No. 17-41243                          February 19, 2019
                                                                                Lyle W. Cayce
BRUCE M. ANDERSON,                                                                   Clerk


               Plaintiff - Appellee

v.

ROGELIO VALDEZ, In his Individual and Official Capacities,

               Defendant - Appellant




                    Appeal from the United States District Court
                         for the Southern District of Texas


                         ON PETITION FOR REHEARING
Before HIGGINBOTHAM, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM:
       Anderson notes that after we issued our decision, Gregory Perkes was
nominated by the Governor to once again serve as a justice on the Thirteenth
Court of Appeals. This relates “to changed circumstances since the case was
decided by the district court” and by our panel, which do not provide grounds
for panel rehearing. 1 Our decision and denial of rehearing are “[w]ithout



       1   Anastasiadis v. S.S. Little John, 347 F.2d 823 (5th Cir. 1965) (mem.); see also
Armster v. U.S. Dist. Court, 806 F.2d 1347, 1356 (9th Cir. 1986) (“A panel is simply not
capable of having overlooked or misapprehended ‘points of . . . fact’ occurring subsequent to
its initial decision.”); 16AA Fed. Prac. & Proc. Juris. § 3986.1 (4th ed.) (“New factual material,
                                       No. 17-41243
prejudice to [the] pursuit of any appropriate remedies which may be available
in the district court.” 2 We express no opinion on the availability of further relief
in the context of the close professional relationship between judge and staff
attorney.
       The petition for panel rehearing is denied.




including material concerning events occurring after the initial decision, is not likely to be
considered [in a petition for panel rehearing].”).
       2 Anastasiadis, 347 F.2d at 823.

                                              2